PER CURIAM.
Order
Whereas the Law Division of the Florida Agricultural and Mechanical University was authorized and established by action of the Board of Control of Florida in. 1949 ; and
*598Whereas the Legislature of Florida has appropriated sufficient moneys for salaries and expenses of said Law Division, and for an addition to the library thereof; and
Whereas the courses of study offered and the requirements for entrance to the Law Division and graduation therefrom meet the requirements set' forth by this Court for an accredited law school under 31 F.S.A. Rules Governing Admission to Bar, rule 1(b), Rules of the Supreme Court, laying down standards and requirements for law students desiring to take the Bar Examination for admission to practice law in Florida;
Now, therefore, upon consideration of an application from George W. Gore, Jr., President of the Florida Agricultural and Mechanical University,' for an order approving the course of study of the Law Division of the Florida Agricultural and Mechanical University and authorizing the students thereof upon receiving the degree of Bachelor of Laws therefrom to be permitted to take the bar examination for admission to practice in Florida, pursuant to rule 1(b), Rules of the Supreme Court of Florida, it is ordered by the Court that the said application be and the same is hereby granted as prayed.
ROBERTS, C. J., and TERRELL, THOMAS, SEBRING, HOBSON, MATHEWS and DREW, JJ., concur.